Citation Nr: 0712951	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for obstructive pulmonary 
disease.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board referred this case for an 
independent medical expert (IME) opinion.  The Board 
requested an opinion regarding whether the veteran's 
obstructive pulmonary disease is of the type that would be 
caused by exposure to asbestos.   

The Board received an opinion from a pulmonologist in January 
2007.  The physician indicated review of the claims file.  
The physician opined that the veteran has a diagnosis of 
obstructive lung disease and stated that chronic obstructive 
pulmonary disease can be caused by many things, including 
tobacco smoke, asbestos exposure and atopy.  

The physician further stated that, "to render a diagnosis of 
asbestosis, several criteria must be satisfied: 1) exposure; 
2) a chest x-ray consistent with exposure; 
3) at least a 10 year latency; 4) a PFT abnormality is 
confirmatory but not required."  
The physician opined that the veteran has satisfied items 1, 
3 and 4, but that there was insufficient information to 
comment on item 2.  She stated that x-ray abnormalities 
associated with asbestos exposure are frequently subtle and 
require the expertise of a specially trained reader (B-
reader) that is certified to be able to recognize and 
quantify asbestos related radiological changes.  She opined 
that a chest x-ray read by a qualified B-reader is required. 

Accordingly, the case is REMANDED for the following action:

1.   Arrange for the veteran to undergo a 
pulmonary examination.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and the examiner should 
indicate that such a review was conducted.

2.  Chest x-rays performed during the 
examination should be reviewed by a 
certified B-reader.  The B-reader is asked 
to identify any radiological changes that 
are attributable to asbestos exposure.

3.  After completion of the VA examination 
and the radiological report, the VA 
examiner is asked to provide an opinion 
concerning the following questions:
	
a)  Is it at least as likely as 
not (50 percent or greater 
likelihood) that the veteran's 
current mild obstructive 
pulmonary disease is related to 
asbestos exposure during 
service?  The examiner should 
provide a rationale for any 
opinion expressed.

b)  Is it at least as likely as 
not (50 percent or greater 
likelihood) that the veteran's 
current mild obstructive 
pulmonary disease is of the 
type that would be caused by 
tobacco use?  The examiner 
should provide a rationale for 
any opinion expressed.

4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



